DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/AU2018/050541 filed on 06/01/2018, which claims priority from the foreign application # AU2017902108 filed on 06/02/2017.

Information Disclosure Statement
The information disclosure statements from 03/31/2020 and 04/20/2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (consisting of claims 17-23) in the reply filed on 10/26/2021 is acknowledged.
Claims 1-16, 25-26 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021. 

Status of the Claims
	Claims 1-16 and 24-31 are cancelled (which were also withdrawn for being drawn to non-elected inventions). Claims 32-57 are new. Claims 17-23 and 32-57 are pending in this application. Claims 17-23 and 32-57 are under examination.  

Specification
The drawings are objected to for following reasons:
The drawings are objected to under PCT Article 7 as lacking clarity because the annotations used in figures 12 and 14 are not legible as shown below:


    PNG
    media_image1.png
    320
    658
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    582
    259
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    435
    364
    media_image3.png
    Greyscale








The Applicant also needs to correct the order of the figures. Figure 17 needs to come after figure 16 as opposed to where it is now (currently comes after figure 13).


Claim Objections
Claims 17-18, 37-38, 43-45 and 50 are objected to because of the following informalities: 
In claims 17, 37-38 and 43-45, “disodium hydrogenphosphate” needs to say “disodium hydrogen phosphate”. 
In claim 17, “A calcified substitute when manufactured by” needs to say “A calcified substitute manufactured by”. 
In claim 18, “that is particulate” needs to say “that is in a particulate form” or “that is a particulate”. 
In claim 50, Applicant needs to define what “F” means the same way they did for “Sr” as “Sr (strontium)” in the instant claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 and 32-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17 and 47, it is unclear where the Applicant recites “calcified tissue substitute” in the preamble because the preamble can be interpreted in two different ways. The claim is a composition of matter claim made by a product-by-process but does not recite: A calcified tissue substitute composition....That omission creates the problem in claim interpretation. In one interpretation (former), the substitute is intended for calcified tissue, thus an intended use which is not afforded much weight, and in another interpretation (latter), the tissue substitute is calcified thus providing structure to the substitute and given weight. The instant specification appears to teach both interpretations thus the specification also doesn’t provide a clarification on what it being claimed. In pages 1-2 of the specification, a need for compositions for repairing a calcified tissue is discussed supporting the former interpretation. However, the specification also discloses the mixture to harden in its examples (example 1 page 20). This is important because “to calcify” means “Harden by deposition of or conversion into calcium carbonate or another insoluble calcium compound” (Lexico, Calcify English Definition and Meaning, downloaded in December 2021). Thus the instant specification examples support the latter interpretation as well. In this interpretation, the claim preamble carries weight because it is a calcified 
Claims 18-23 and 32-46 are rejected for being dependent on indefinite claim 17.
Claims 48-57 are rejected for being dependent on indefinite claim 47.
In claim 41, it is unclear what the Applicant means by “separating the ground brushite”. It is not clear if the ground brushite having a particle size of 10 µm to 100 µm is being separated out meaning the calcified tissue substitute no longer has ground brushite having a particle size of 10 µm to 100 µm, or, alternatively, if the ground brushite content of the calcified tissue substitute is comprised of ground brushite having a particle size of 10 µm to 100 µm. For the purposes of compact prosecution, it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-23, 32, 35-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming Ni et al (Nacre surface transformation to hydroxyapatite in a phosphate buffer solution, Biomaterials 24 (2003) 4323–4331, publication date: 2003) (Hereinafter Ni), evidenced by Nir Altschuler (US 10342897 B2, date of patent: 07/09/2019, effective filing date: 05/28/2015) (Hereinafter Altschuler), also evidenced by Springer (Annexure: Buffers, Solutions and Miscellaneous Procedures, downloaded in December 2021) (Hereinafter Springer). 
Claim 17 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 I). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 
“A calcified tissue substitute” preamble is interpreted as “a substitute composition for repairing a calcified tissue” as discussed above in the USC 112(b) rejection. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation") (MPEP 2111.02 II). Thus, “calcified tissue” is interpreted as the intended use of the claimed composition which is not deemed to be a functional limitation. Regarding the “substitute” language, it is also deemed as an intended use of the claimed composition resulting in the interpretation of the instant composition as being used for substituting a calcified tissue. Instant claim 17 reads on a composition of particulate nacre and particulate brushite wherein the “monocalcium phosphate” that is recited is merely a reactant in the method to make “brushite” and the “disodium hydrogenphosphate” that is recited is merely a reactant in the method to make Hydroxyapatite (HAP) form on the particle surface. Said reactants as well as ratios/concentrations/pH associated with such reactants are not required to be met by prior art if the prior art achieves brushite and HAP. Regardless, for the purposes of compact prosecution, any method step taught by Ni that meets the steps provided in the instant claims will be recited below. 

Regarding claim 19, “set at” language is interpreted as the substitute product of instant claim 17 being incubated in an environment that has 100% humidity and at 37 °C. Since this is a method step and doesn’t structurally modify the instant product, even though Ni is silent on such an incubation step, Ni structurally meets all the limitations of the instant invention and thus is anticipatory over instant claim 19.
Regarding claim 20, it is important to note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01 I). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the 
Regarding claim 21, Ni teaches that “the surface of nacre was completely covered by an HAP layer and is desirable for biomaterial implant applications” (page 4329 left column lines 16-18) which is anticipatory of the instant claim limitation of “implantable). 
Regarding claims 22-23, the instant claim limitations of initial and final setting times are interpreted as inherent properties of the instant invention product. Thus even though Ni is silent on setting times of its product, the instant claim limitations are met, absent evidence of the contrary. 
Regarding claim 32, Ni teaches that the nacre powders used have a particle size of less than or equal to 100 µm (page 4324 right column line 25). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Thus, Ni’s teaching of a nacre powder (ground) particle size of less than or equal to 100 µm is anticipatory over instant claim’s limitation of “wherein the ground nacre has a particle size of 400 µm or less or 200 µm or less”. 
Regarding claim 35, Ni teaches brushite (DCPD) particles (table 1) on the surface of nacre particles wherein the particles that are visualized in figure 2(b) comprise particles (some of which are brushite) that are between 10 and 100 microns (see the 50 micron scale on figure 2(b)). Absent evidence of the contrary, instant claim brushite size range limitations are met. 
Regarding claim 36, even though Ni is silent on the ratio of nacre powders and the monocalcium phosphate found in the composition, since the instant invention’s product’s structural limitations are met by Ni (achieving brushite on nacre powders), Ni is also anticipatory over the instant claim.  

Regarding claim 38, Springer evidentiary reference provides the evidence that common citric acid phosphate buffers comprise 3.56 g of disodium hydrogen phosphate in 100 mL of water (page 285 right column) which is 3.56% solution. 
	Regarding claim 39, Ni teaches that the nacre powder surfaces transform to HAP in the phosphate solution at room temperature (abstract, page 4324 right column lines 5-6) which meets the instant limitation of “the ground nacre and ground brushite are reacted at room temperature”. 
	Regarding claim 40, since as discussed above, brushite is achieved via a different process, the method step of “drying the brushite before grinding the brushite” does not hold patentable weight since the instant invention is drawn to a product and the recited step is a step of a product-by-process claim. 
	Regarding claim 41, the step of “separating” is a step in the product-by-process claim directed to how to make the Hydroxyapatite (HAP) and since Ni achieves HAP on the nacre surface this claim limitation is met. 
Regarding claim 42, even though Ni is silent on the ratio of nacre powders and the brushite found in the composition, since the instant invention’s product’s structural limitations are met by Ni (achieving HAP on nacre powders), Ni is also anticipatory over the instant claim.  
	Regarding claim 43, Ni teaches that tetracalcium phosphate is found in the product (page 4327 left column lines 22-25, fig 6) which would take part in the reacting of ground nacre with ground brushite in disodium hydrogen phosphate solution. 

	Regarding claims 45, the broad limitation of “other reactants” is interpreted as any other reactant found in the solution of disodium hydrogen phosphate (citrate-phosphate buffer or CPBSz taught by Li). Figure 7 of Ni provides other reactants such as Carbon (C) found in said solution at about 40% on day 1 which meets the instant limitation. 
	Regarding claim 46, the broad limitation of “an agent” is interpreted as any other agent found in the composition. Figure 7 of Ni provides other agents such as Carbon (C) found in said solution at about 40% on day 1 which meets the instant limitation. It is important to note that the instant claim lists hectorite, laponite or alpha-calcium sulfate as optional meaning these compounds do not need to be met by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-34 in addition to claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ming Ni et al (Nacre surface transformation to hydroxyapatite in a phosphate buffer solution, Biomaterials 24 (2003) 4323–4331, publication date: 2003) (Hereinafter Li), evidenced by Nir Altschuler (US 10342897 B2, date of patent: 07/09/2019, effective filing date: 05/28/2015) (Hereinafter Altschuler), also evidenced by Springer (Annexure: Buffers, Solutions and Miscellaneous Procedures, downloaded in December 2021) (Hereinafter Springer).
Regarding claim 17, Ni teaches as discussed above. 
Regarding claim 33, Ni teaches that the nacre powders used have a particle size of less than or equal to 100 µm (page 4324 right column line 25). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The instantly claimed range of 50 µm or more overlaps with the Ni’s teaching of less than or equal to 100 µm. 
Regarding claim 34, the instantly claimed range of 50 µm to 400 µm or 50 µm to 100 µm overlaps with the Ni’s teaching of less than or equal to 100 µm.
. 

	Claims 47-51 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce J. Simon et al (US 20060233849 A1, publication date: 10/19/2006) (Hereinafter Simon). 
	Regarding claim 47, Simon teaches a bone graft material (abstract) comprising demineralized bone matrix (DBM) (claim 5) as nacre (claim 6) particles (para 64), calcium matrix component (claim 1) wherein the calcium matrix component comprises dicalcium phosphate dihydrate (brushite) (claim 2), calcium carbonate apatite (also known as carbonate apatite) (para 32) and substituted hydroxyapatites such as F substituted hydroxyapatites (para 40). 
	Regarding claim 48, Simon teaches calcium hydroxyapatite (also known as hydroxyapatite) (claim 2). 
	Regarding claim 49, Simon teaches calcium replaced homologs which are homologs of calcium hydroxyapatites (para 36) comprising the substitution of strontium (para 39) which results in strontium substituted hydroxyapatite. 
	Regarding claim 50, Simon teaches both strontium substituted hydroxyapatite (para 39) and F substituted hydroxyapatite (para 40). 
	Regarding claim 51, Simon teaches many additional agents (para 41-43). Since hectorite, laponite or alpha-calcium sulphate are listed as optional, these are not required to be met by Simon.
	Regarding claim 54, the language of “a peak load of greater than 45 N or a compressive strength of greater than 2.3 MPa” in the instant claim is interpreted as an inherent property of the 
	Regarding claim 55, Simon teaches bone graft materials to be used as implants (para 1). 
	Regarding claim 56, Simon teaches nacre to have a particles size from about 100 to about 500 microns (para 68). 
	Regarding claim 57, Simon teaches nacre to have a particle size from about 10 to about 100 microns (para 68). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Simon and achieve the instant invention. Even though Simon doesn’t disclose specific examples that meet all the instant invention limitations, the specification of Simon, provides all the necessary teachings (such as the specific compounds listed in instant claim 47) that would allow one of ordinary skill in the art to achieve the instant invention through routine experimentation and optimization. For example, Simon provides the different calcium phosphate and substituted hydroxyapatite compounds as potential components of the calcium matrix component (para 23-40). One would incorporate these compounds into the Markush group provided in claim 2 of Simon.   

	Claims 47-48 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Tsuen Liu et al (US 20120207839 A1, publication date: 08/16/2012) (Hereinafter Liu) evidenced by Gabriela A. Farfan et al (Mineralogy of Deep-Sea Coral Aragonites as a Function of Aragonite Saturation State, Frontiers in Marine Science, publication date: 12/10/2018) (Hereinafter Farfan). 
	Regarding claims 47-48, Liu teaches a composition as a hard tissue replacement material or substitute material (abstract) comprising bioceramics (abstract) wherein the bioceramics are selected from calcium phosphate ceramics and calcium carbonate ceramics and a combination thereof. Liu also teaches that said calcium phosphate ceramics are selected from dicalcium phosphate dehydrate 3) and bioactive agents” (page 11). The instant specification also uses nacre and aragonite interchangeably as “nacre (aragonite)” in Table 1. Thus any composition that comprises aragonite is interpreted as meeting “nacre” limitation. Farfan provides the evidence that coral comprises aragonite which comprises calcium carbonate (page 2 introduction). Since Liu teaches calcium carbonate from coral in a granule form (para 24), the “nacre particles” limitation is met. 
	Regarding claims 52-53, Liu teaches that any of the above recited compounds can be between about 5% and 75% by weight of bioceramics which are calcium carbonate and calcium phosphate minerals (claim 2, para 23). Thus, the instant claimed ranges for nacre particles, brushite, carbonate apatite and substituted hydroxyapatite are within the concentrations taught by Liu.
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Liu and achieve the instant invention. Liu teaches compositions that are useful as a hard tissue replacement material or substitute material (abstract) concerned with making up compositions for bone repair (para 7 of Liu). Thus, one would be motivated to use the instructions given in the Liu specification with a reasonable expectation of successfully achieving a substitute material while meeting all of the instant invention limitations. As recited above, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A)).


Conclusion

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





	/A.A./                   Examiner, Art Unit 1613                                                                                                                                                                                     

/ERNST V ARNOLD/Primary Examiner, Art Unit 1613